Title: To George Washington from Battaile Muse, 1 November 1788
From: Muse, Battaile
To: Washington, George



Honorable Sir,
Alexandria Novr 1st 1788

If my waggone Comes to this Place Next Friday—or before, as I have directed—I Shall waite on you For Colo. Fairfaxes Desk and Papers—I have no order for them—the Executors said it was not Necessary—as my Power of attorney was Sufficient

To Call for them—If you think it Necessary To List the Papers I Shall be Glad it Could be done before I Come down—Should any accident Prevent my going To Mount vernon the Last of Next week I Shall be down as Soon as Possable—If necessary Please write to me at this Place by my Servant—I am too unwell To ride or I should have waited on you this Day—I am Sir yr Hble Servt

Battaile Muse

